Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification mentions “content information” only twice thus it is unclear what this meant to encompass with relation to the content. As best understood by the examiner it will be interpreted as reference information to obtain media content such as URl, tokens, and the like). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine (“Scan these new QR-Style Spotify Codes to instantly play a song” https://techcrunch.com/2017/05/05/spotify-codes/ Constine, John May 5, 2017 ) in view of Cassidy et al. (U.S. App. 2018/0181849).
In regard to claim 1, Constine teaches a display system (see Fourth Figure screen cap of a mobile device scanning another device) comprising: a display device that displays content on a basis of a playlist (see Figures 1 and 4, scan song that may be in a playlist option to view queue and adding song to playlist); a terminal device (see Figure 4, scanning image on another device), and wherein the display device adds the content to the playlist on a basis of the acquisition information (see at least Page 1 and Fig. 2 scanning song is given option to add to playlist). 
Constine is not relied upon to teach and a server device, from the terminal device to the server device, wherein the server device transmits acquisition information generated by the specific information and the content information, to the display device.
However, Cassidy teaches and a server device (see Fig. 13 and 15, server), from the terminal device to the server device (see Fig. 15, communication between server and devices), wherein the server device transmits acquisition information generated by the specific information and the content information (see Para. 60-72 media reference 
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches the known technique to actualize the code with a server to yield predictable results of a server system of Constine. 
Regarding claim 3, Constine in view of Cassidy teaches all the limitations of claim 1 above. Cassidy further teaches wherein the specific information is information indicating a URL (Uniform Resource Locator) (see Para. 70-71).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches the known technique to actualize the code with a server to yield predictable results of a server system of Constine. 
Regarding claim 4, Constine in view of Cassidy teaches all the limitations of claim 1 above. Cassidy further teaches wherein the display device displays an image encoded on a basis of the specific information (see Para. 2, 70 as well as Figs. 10-11).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches the known technique to actualize the code with a server to yield predictable results of a server system of Constine. 
Regarding claim 5, Constine in view of Cassidy teaches all the limitations of claim 1 above. Constine further teaches wherein the display device acquires the content on a basis of the acquisition information (see Fig. 4, camera phone scans image for song information).
Regarding claim 6, Constine in view of Cassidy teaches all the limitations of claim 5 above. Cassidy further teaches wherein the acquisition information includes restriction information, and wherein the display device displays content on a basis of the restriction information (see Para. 74 and Fig. 15 security for authentication to look up content).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches the known technique to actualize the code with a server to yield predictable results of a server system of Constine. 

Regarding claim 8, Constine in view of Cassidy teaches all the limitations of claim 6 above. Cassidy further teaches wherein the display device refers to the restriction information, and when the content can be displayed on the display device, the display device acquires the content and displays the acquired content (see Para. 74 and Fig. 15 security for authentication to look up content).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches 
Regarding claim 9, Constine in view of Cassidy teaches all the limitations of claim 1 above. Constine further teaches wherein the terminal device can acquire a same piece of the specific information from a plurality of the display device, and wherein the server device transmits the same acquisition information to the display device capable of acquiring the same piece of the specific information (see Pages 1 and 2, a friend needs to only have the Spotify app displaying the code to be scanned as in in Figure 4).
Regarding claim 10, Constine in view of Cassidy teaches all the limitations of claim 1 above. Constine further teaches wherein the terminal device can acquire, from the display device, second specific information different from the specific information, wherein the system transmits the second specific information and second acquisition information generated by the content information (see Para. 60-72 media reference information), to the display device, and wherein the display device displays content based on the second acquisition information in accordance with an operation of a user (see Fig. 2, various codes to scan).
Constine is not relied upon to teach the system is the server device.
However, Cassidy teaches the system is the server device (see Figs. 13 and 15).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches . 

Claim(s) 2,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine (“Scan these new QR-Style Spotify Codes to instantly play a song” https://techcrunch.com/2017/05/05/spotify-codes/ Constine, John May 5, 2017) in view of Cassidy et al. (U.S. App. 2018/0181849) in further view of Sudanagunta et al. (U.S. App. 2018/0181659 hereinafter referred to as “Sudan”).
Regarding claim 2, Constine in view of Cassidy teaches all the limitations of claim 1 above. Constine and Cassidy are not relied upon to teach wherein the server device generates an area for storing the content information, and wherein the specific information indicates that the specific information is information for identifying the area for storing the content information.
Cassidy does teach the concept of content information (see Para. 60-72 media reference information).
However, Sudan teaches wherein the server device generates an area for storing the content information, and wherein the specific information indicates that the specific information is information for identifying the area for storing the content information (see Figs. 1 and 3, storage area for data and deep linked media files).
It would have been obvious to modify the music system of Constine with that of Cassidy and the files of Sudan to provide a user with specific advertising (see Para. 6).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine (“Scan these new QR-Style Spotify Codes to instantly play a song” https://techcrunch.com/2017/05/05/spotify-codes/ Constine, John May 5, 2017 ) in view of Cassidy et al. (U.S. App. 2018/0181849) in further view of Zeng et al. (U.S. App. 2007/0171903).
In regard to claim 11, Constine teaches a display device that displays content on a basis of a playlist (see Figures 1 and 4, scan song that may be in a playlist option to view queue and adding song to playlist), the display device comprising: an outputter that outputs specific information (see Fig. 4 display displaying image for scanning) and an adder that adds the content to the playlist on a basis of the acquisition information.
Constine is not relied upon to teach a communicator that communicates with a server device that generates acquisition information; wherein the acquisition information is information generated by the specific information and file information transmitted from the terminal device that has acquired the specific information to the server device.
However, Cassidy teaches a communicator that communicates with a server device that generates acquisition information (see Fig. 15, token authorizing services for the requested media); wherein the acquisition information is information generated by the specific information from the terminal device that has acquired the specific information to the server device (see Fig. 13 and 15, send and receive content from server including a token 1534).
It would have been obvious to modify the music system of Constine with that of Cassidy for improved security and sharing media (see Para. 75). Examiner further notes Constine discloses the base product/process of Spotify Codes while Cassidy teaches the known technique to actualize the code with a server to yield predictable results of a server system of Constine. 
Contine and Cassidy are not relied upon to teach and file information transmitted.
However Zeng teaches and file information transmitted (see Para. 7).
. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine (“Scan these new QR-Style Spotify Codes to instantly play a song” https://techcrunch.com/2017/05/05/spotify-codes/ Constine, John May 5, 2017 ) in view of Cassidy et al. (U.S. App. 2018/0181849) in further view of Plastina et al. (U.S. App. 2003/0182254).
Regarding claim 7, Constine in view of Cassidy teaches all the limitations of claim 6 above. Constine and Cassidy are not relied upon to teach wherein the display device refers to the restriction information and displays the content only for a displayable time.
	Cassidy as discussed above does teach the concept of displaying content if authentication is passed. 
	However, Plastina teaches and displays the content only for a displayable time (see at least Para. 174 playlist expiration attribute).
It would have been obvious to modify the music system of Constine with that of Cassidy and the expiration of Plastina to provide a user with fresh playstlists (See Para. 174). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694